                                         Case 5:17-cv-00220-LHK Document 1139 Filed 01/06/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION, et al.,                   Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                          ORDER GRANTING IN PART AND
                                                                                             DENYING IN PART BROADCOM
                                  14             v.                                          CORPORATION'S ADMINISTRATIVE
                                                                                             MOTION TO FILE UNDER SEAL
                                  15     QUALCOMM INCORPORATED, et al.,
                                                                                             Re: Dkt. No. 1120
                                  16                    Defendants.

                                  17

                                  18          Broadcom Corporation (“Broadcom”) has sought to seal portions of the McGregor

                                  19   Deposition as well as JX0095. Applying the compelling reasons standard for sealing, the Court

                                  20   rules on the sealing request for the McGregor Deposition below.

                                  21          However, Broadcom has failed to provide the Court with an unredacted version JX0095, so

                                  22   the Court does not know what information Broadcom seeks to seal from this document. Thus,

                                  23   Broadcom’s request to seal portions of JX0095 is DENIED without prejudice. Broadcom shall

                                  24   submit an unredacted version of JX0095 for the Court’s consideration by 8:00 a.m. on January 7,

                                  25   2019, or else its motion to file portions of JX0095 under seal will be denied with prejudice.

                                  26              Document                   Portions of Pages                     Ruling
                                  27    McGregor Deposition               17:4-18                  GRANTED.
                                                                                         1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART BROADCOM CORPORATION'S ADMINISTRATIVE
                                       MOTION TO FILE UNDER SEAL
                                         Case 5:17-cv-00220-LHK Document 1139 Filed 01/06/19 Page 2 of 2



                                                 Document            Portions of Pages                Ruling
                                   1
                                        McGregor Deposition       19:3-7                 GRANTED.
                                   2    McGregor Deposition       26:19-27               DENIED.
                                        McGregor Deposition       173:20-175:21          DENIED.
                                   3    McGregor Deposition       184:9-24               GRANTED.
                                   4    McGregor Deposition       237:18-239:25          DENIED.
                                       IT IS SO ORDERED.
                                   5

                                   6
                                       Dated: January 6, 2019
                                   7
                                                                                ______________________________________
                                   8
                                                                                LUCY H. KOH
                                   9                                            United States District Judge

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                  2
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART BROADCOM CORPORATION'S ADMINISTRATIVE
                                       MOTION TO FILE UNDER SEAL
